Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1 and 2, claim 1.
Species 2: as shown in Figure 3.
Species 3: as shown in Figure 4.
Species 4: as shown in Figure 5.
The structures of species 1-4 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
This application contains claims directed to the following patentably distinct species 1-4. The species are independent or distinct, because Species 1-4 show different structures of the load changeover switch as listed below:
Species 1: as shown in Figures 1 and 2, show the structures of the switch 10 comprises a diverter 13, a primary fixed contact 14, a secondary fixed contact 15, twelve primary moved contacts 16, twelve secondary moved contacts 17, a primary arcing contact 18, a secondary arcing contact 19 and a contact carrier 20 with a first carrier plate 201.
Species 2: as shown in Figure 3, shows more specific structures of the  switch 10 for a switching device 11 comprising the  contact carrier 20 comprises a lever 30 with 
Species 3: as shown in Figure 4, shows the structures of the load changeover switch 11 and the on-load tap changer 12 are of three-phase configuration. The load changeover switch 11 comprises, for each phase U, V, W of a three-phase alternating current mains, a respective entraining roller 43U, 43V, 43W, which rollers are arranged at the corners of the driver 42, and a respectivecontinuous main switch 10U, 10V  TOW.
Species 4: as shown in Figure 5, shows more specific structures of the switch 10 for the load changeover switch 11 with the on-load tap changer 12.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 29, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837